Election/Restrictions
RE: Moore et al.
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-18, drawn to an isolated polypeptide comprising a CM1-CM2 substrate, classified in C07K2319/50.
II. 	Claim 19, drawn to a method of manufacturing an activatable antibody or antigen binding fragment thereof (AB) that contains a CM1-CM2 substrate, classified in C07K1/00.
III. 	Claims 20, drawn to a method of treating a subject having a cancer, comprising administering a therapeutically effective amount of an isolated polypeptide comprising a CM1-CM2 substrate and an antibody or antigen binding fragment thereof (AB), classified in A61K39/00.

2.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product can be made by peptide synthesis as opposed to being made by a recombinant method.
Searching the inventions of groups I and II together would impose a serious search burden. In the instant case, the search of the polypeptides and the method of making the polypeptide are not coextensive. The inventions of groups I and II have a .

Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the polypeptide of group I can be used to generate antibodies as opposed to being used to treat a cancer.
Searching the inventions of groups I and III together would impose serious search burden. The inventions of groups I and III have a separate status in the art as shown by their different classifications. Moreover, in the instant case, the search for a polypeptide and a method of treating a cancer using the polypeptide are not coextensive. The search for groups III would require a text search for the method steps, which is not required for group I. Prior art which teaches a polypeptide would not necessarily be applicable to the method of using the polypeptide. Moreover, even if the polypeptide product was known, the method of treating cancer using the product may be novel and unobvious in view of the preamble or active steps.

	Furthermore, the distinct steps and products require separate and distinct searches.  The inventions of groups II and III have a separate status in the art as shown by their different classifications. As such, it would be burdensome to search the inventions of groups II and III together.  

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	This application contains claims directed to the following patentably distinct species:
(a) 	SEQ ID NOs: 483-490, 555, 469 (claims 1 and 7);
	(b)	SEQ ID NOs: 473, 476, 477, 499-514, 559 and 561 (claim 8);
(c)	toxin, microtubule inhibitor, a nucleic acid damaging agent, a dolastatin, an auristatin, a maytansinoid, a duocarmycin, and a calicheamicin (claims 10-13).

The species are independent or distinct because the species within each group are structurally and functionally different. In addition, these species are not obvious variants of each other based on the current record. Search all species (e.g. all sequences) together would impose serious burden.
to elect a single disclosed species, from each of groups (a)-(c) (e.g. (a) SEQ ID NO:7, (b) SEQ ID NO:61 and (c) toxin), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/
Primary Examiner, Art Unit 1643